—Order, Supreme Court, New York County (William McCooe, J.), entered November 19, 1998, which denied petitioner’s Freedom of Information Law (FOIL) application to compel respondent District Attorney’s production of records pertaining to “confessions or statements” of certain individuals relating to certain crimes charged in a certain prosecution, and directed that the petition be dismissed, unanimously affirmed, without costs.
Petitioner’s belief in the existence of confessions or statements bearing upon the crimes for which he was convicted is based upon a book about a prosecution that was closely related to his own prosecution. However, the Assistant District Attorney who headed the related prosecution affirms that he conducted a diligent search of the District Attorney’s file and did not find the requested documents. This statement suffices to satisfy respondent’s FOIL obligations (see, Matter of Swinton v Records Access Officers, 198 AD2d 165; Dos-Santos v New *339York City Police Dept., 255 AD2d 205), there being nothing in the record to indicate that the author of this book has knowledge of the contents of the District Attorney’s file. Concur— Williams, J. P., Wallach, Saxe and Buckley, JJ.